
	

114 HR 4301 IH: To require the Secretary of Homeland Security to search all public records to determine if an alien is inadmissible to the United States.
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4301
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2015
			Mr. Buchanan introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to search all public records to determine if an alien
			 is inadmissible to the United States.
	
	
 1.Requirement to search records of aliens applying for admission to the United StatesThe Secretary of Homeland Security shall search all public records, including Internet sites and social media profiles, to determine if an alien applying for admission to the United States is inadmissible under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182).
		
